DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
The rejection of claim 7 under 35 U.S.C. 103 is withdrawn in view of applicants’ arguments and the filing of a supplemental sequence listing that updates the amino acid sequence of SEQ ID NO: 4.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview and email conversation with Chieh-Mei Wang on 08/03/2022 and 08/23/2022.
Please amend the Title as follows:
METHOD FOR IMPROVING SKIN CONDITION WITH BIOACTIVE COMPOUND
Please amend Claim 7 as follows:
7. (Currently amended) A method for improving skin condition Pangasius bocourti, wherein the peptides comprise at least one full-length sequence selected from the group consisting of SEQ 1D NO: 3 and SEQ ID NO: 4.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of improving skin condition comprising administering to the human in need thereof a composition comprising peptides from Pangasius bocourti consisting of SEQ ID NO: 3 and 4 was not uncovered in any prior art.
The closest prior art is CN 107581618A. CN 107581618A teaches a composition that comprises functional peptides from the basa skin (see Example 1 on page 3; Title). ‘618 further teaches that the compounds can make the skin become tight and tender, shrinking pores and that the collagen can be used to repair skin scars, anti-aging, blemish and whitening (page 1, 3rd and 4th paragraph). CN 107581618A does not teach the peptides of SEQ ID NO: 3 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Claims 7 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615